UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 12, 2015 Eastman Kodak Company (Exact name of registrant as specified in its charter) New Jersey 1-87 16-0417150 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 343 State Street, Rochester, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (585) 724-4000 Not Applicable (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The 2015 Annual Meeting of Shareholders of Eastman Kodak Company (the “Company”) was held on Tuesday, May12, 2015 at the Waldorf Astoria New York, 301 Park Avenue, New York, New York 10022.The Company filed its definitive Proxy Statement for the proposals voted upon at the Annual Meeting with the Securities and Exchange Commission on March 30, 2015.As of March 18, 2015, the record date for the Annual Meeting, there were 41,896,562 shares of common stock issued and outstanding.A quorum of 38,996,968 shares of common stock was present or represented at the Annual Meeting. The matters submitted to a vote of security holders at the Annual Meeting of the Company were as follows: 1. Shareholders elected each of the Company’s nine nominees for director to serve a term of one year to expire at the 2016 Annual Meeting of Shareholders or until their respective successors are duly elected and qualified, as set forth below: Name Votes For Votes Against Abstentions Broker Non-Votes Mark S. Burgess Jeffrey J. Clarke James V. Continenza Matthew A. Doheny John A. Janitz George Karfunkel Jason New William G. Parrett Derek Smith 2. Shareholders ratified the selection of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm to serve a one-year term beginning on the date of the Annual Meeting, as set forth below: Votes For Votes Against Abstentions 3. Shareholders approved, through an advisory vote, the compensation of the Company’s Named Executive Officers (as set forth in the Definitive Proxy Statement), as set forth below: Votes For Votes Against Abstentions Broker Non-Votes 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EASTMAN KODAK COMPANY By:/s/Sharon E. Underberg Sharon E. Underberg General Counsel, Secretary and Senior Vice President Date: May 15, 2015 3
